         Case 3:19-cv-00715-SDD-EWD          Document 9      05/11/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


JOHNNY THOMPSON
                                                                       CIVIL ACTION
VERSUS
                                                                       19-715-SDD-EWD
EDWARDS, ET AL.

                                          RULING

        The Court has carefully considered the Complaint1 filed by the Plaintiff, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes dated April 6, 2020, to which an objection3 was

filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, this action is hereby DISMISSED, with prejudice, as legally

frivolous and malicious pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

        Signed in Baton Rouge, Louisiana on May 11, 2020.




                                        S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 1.
2
  Rec. Doc. 6.
3
  Rec. Doc. 8.
